DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.

Status of the Claims
Claims 1-33, 40 and 41 are cancelled.
Claims 43-48 are new.
Claims 34-39 and 42-48 are pending.
Claims 34-39 and 42-48 are examined herein.

Priority
This application is a continuation of US 14/287,851 filed on May 27, 2014 which is a continuation of US 13/319,309 filed on 7 November 2011, now US 8,784,308 and, claims priority to provisional application US 61/266,103, filed on 2 December 2009.
Applicant’s claim for priority to US 61/266, 103 filed on 2 December 2009 is acknowledged. However, US 61/266,103 provides support for a pill comprising a marker assembly secured on the outside and which conforms to the shape of the pill. The marker assembly includes an ingestible event marker or an ionic emission module (IEM) unit, a lower protective layer, an upper protective layer, an adhesive or securing layer, and a decorative or printing layer. This application does not provide support for a device for positioning inside a pharmaceutical product comprising a skirt that defines a central cavity, a control unit secured within the central cavity and attached to the skirt, wherein the skirt configured to isolate a first material from a second material as in amended claim 34. Support for the subject matter of claims 34-39 and 42-48 is found in US 13/319,309 filed on 7 November 2011. 
As such, for the purpose of prior art, a filling date of 7 November 2011 is granted to claims  34-39 and 42-48.

Applicant’s Response
Applicant's response, filed 28 September 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
A. Claims 34-39, 42, 43, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,047,746 to Euliano (cited in the previous Office Action) in further view of US .
2013/0136673 to Brask.
This is a new grounds of rejection and is based on further consideration of the claims and necessitated by the claim amendments herein.
Euliano teaches an electronic drug compliance monitoring system (col. 2, lines 20-21).
With regard to claim 34, Euliano teaches a device for positioning inside a pharmaceutical product (col. 4, lines 53-67; col 5. lines 1-13; col. 21, lines 47-67; col. 22, lines 1-10; Figures 5A-5B). Euliano teaches a tag which can be positioned inside or outside a pharmaceutical product.
the device comprising:
an assembly, including:
a skirt (col. 6, 25-30). Eulinao teaches that the tag includes a flexible substrate (45) that is biodegradable and digestible, such as a flat sheet-like material, and includes an electronic chip (47) mounted on the substrate.
a control unit attached to the skirt; (col. 4, lines 64-67, col. 5, lines 1-10, col. 6, lines 25-30 and col. 13, lines 25-30). Euliano teaches an integrated circuit/chip (47, 20) attached the substrate (45). 
a partial power source comprising a first material and a second material. Euliano teaches  embedded components in the tag which include means (GI sensor/energy cell) for powering the device via a chemical reaction between the stomach acid and a zinc/copper electrode pair (col. 13, lines 25-65; col. 14, lines 1-45; Figure 11).
wherein the first and second materials are electrically coupled to the control unit (col. 13, lines 25-35 and 49-55; col. 14, lines 12-46). Euliano teaches that the GI sensor/energy cell is connected to the control logic of the tag. 
wherein the skirt is configured to isolate the first material from the second material, and wherein the skirt is configured to engage an internal surface of the pharmaceutical product (col. 21, lines 65-67; col. 22, lines 1-35; claim 12). Euliano teaches that the tag is attached to the interior of the capsule via the substrate. The substrate is an electrically insulative substrate.
Euliano does not teach that the skirt (substrate) defines a central cavity and, Euliano does not teach that the control unit is secured within the central cavity (as in claim 34).
Brask teaches a carrier structure comprising an aperture for receiving a chip. The chip is sealed and bonded to the carrier structure  (Abstract; ¶ 61-62 and 65; Figure 7).
Euliano and Brask are directed to devices comprising a substrate or carrier structure with a chip attached thereto. 
Thus, Euliano and Brask are directed to the same field of endeavour.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Euliano with Brask. One would have modified the skirt (substrate) of Euliano’s tag to define a central cavity and secure the control unit in said cavity because all elements were known in the prior art and Brask teaches that substrates of devices comprising a chip may may be modified with a central cavity to secure said chip. See Brask at ¶ 49, 61-62 and Figures 2 and 7.
With regard to claim 35, see Euliano at col. 8, lines 53-67; col. 9, lines 1-33.
With regard to claim 36, see Euliano at col. 6, lines 60-67; col. 7, lines 1-10 and 30-35 and col. 9, lines 9-10.
	With regard to claim 37, see Euliano figures 5A and 5B.
	With regard to claim 38, see Euliano col. 21, lines 65-67; col 22, lines 1-35; claim 12 and Figure 5A.
	With regard to claim 39, see Euliano col. 8, lines 51-67 and col. 9, lines 1-10.
With regard to claim 42, see Euliano claims 12 and 31. Euliano teaches that the substrate is an electrically insulative substrate.
With regard to claim 43, see Euliano col. 8, lines 51-67.
With regard to claim 47, see Euliano’s Figure 6A and 6B.
With regard to claim 48, see Euliano’s Figure 5A and 5B.

B. Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,047,746 to Euliano (cited in the previous Office Action) in further view of US 2013/0136673 to Brask as applied to claims 34 and 36 above as evidenced by US 2008/0124381 to Barnhart.
	Claim 46 is newly presented. This is a new grounds of rejection based on the amendments herein.
Euliano teaches an assembly comprising a biocompatible adhesive layer to secure the assembly to a pharmaceutical product, a skirt, a control unit and a partial power source. With the provisions by Brask the skirt includes a central cavity and the control unit is secured within the central cavity.
Neither Euliano nor Brask teach that the biocompatible adhesive comprises a disintegrant  or water soluble excipient (as in claim 46).
Barnhart teaches adhesive films comprising a polysaccharide component, a filler, a plasticizer and/or humectant which are configured to disintegrate in a moist environment (Abstract). The adhesive films include a disintegrant, are suitable for administration into an anatomical site and, upon administration, the films dissolve in water and/or biologically compatible aqueous fluids (¶ 11, 12, 28 and 46).
Eualiano in view of Brask as modified and Barnhart are directed to biologically compatible adhesive films.
Thus, Eulinano in view of Brask as modified and Barnhart are directed to the same field of endeavor. 
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Euliano as modified by Brask with Barnhart. One would have modified the biocompatible adhesive in Euliano as modified by Brask with the teachings by Barnhart because biologically compatible adhesives films comprising a disintegrant or a water soluble excipient were known in the prior art and Barnhart teaches that biologically compatible adhesives can be modified to include a disintegrant. See Barnhart at ¶ 11, 12, 28 and 46.

35 USC 102 and 103 Rejection-Response to Arguments
Applicant’s arguments filed on 28 September 2021 have been considered. The Applicant asserts that Euliano fails to teach or suggest a skirt that defines a central cavity, nor does it teach or suggest a control unit secured within the central cavity and attached to the skirt, as recited in claim 34” and that for this reason “Euliano does not disclose each and every element of a claim, then the cited reference fails to anticipate the claim and, thus, the claim is distinguishable over Euliano”.
A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.
	

Allowable Subject Matter
Claim 44 and 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A) Claims 44 and 45, as currently amended appear to be free of art under 35 USC 102 and 35 USC 103 because the prior art does not teach or fairly suggests a device comprising an assembly which includes a skirt that defines a central cavity, wherein the device further comprises an upper protective layer and a lower protective layer, wherein the skirt further defines a plurality of holes distributed around the cavity (as in claim 44) and wherein the upper protective layer and the lower protective layer are secured to each other through the plurality of holes (as in claim 45). The closest related prior art to Euliano (cited in this office action) teaches a device comprising an assembly which includes a substrate (skirt) and, Euliano teaches that the device includes and upper and a lower protective layer. However, Euliano does not teach that the substrate (skirt) comprises a plurality of holes distributed around a cavity and, Euliano does not teach that the upper and lower protective layers are secured to each other through the holes on the substrate (skirt). Brask (cited in this office action) teaches a substrate that defines a central cavity but Brask does not teach that the substrate includes holes distributed around the central cavity. A person of ordinary skill in the art at the time of the invention would not have been motivated to modify Euliano’s device to include a plurality of holes and, to secure the upper and the lower protective layer through the holes because Euliano explicitly teaches that the upper and lower protective layers placed on the device by encapsulation. There is no need to modify Euliano to include holes on the skirt around a cavity and to secure the upper and lower protective layers. The skilled artisan would not be motivated for such modification because this modification would not improve Euliano’s device neither in its structure nor in its function.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631